In an action, inter alia, to enjoin the prospective violation of Civil Service Law article 14 (the Taylor Law), the defendants appeal from an order of the Supreme Court, Kings County, (Balter, J.), dated November 7, 2007, which denied their motion to reinstate their right to deduct union dues from the paychecks of their members employed by the plaintiffs and required them to submit, with any future application to reinstate that right, affidavits from the president and each individual member of the Executive Board of Local 100 of Transport Workers Union of America, AFL-CIO, comporting with the requirements of Civil Service Law § 207 (3) (b).
Ordered that the order is modified, on the facts and in the exercise of discretion, by deleting the provision thereof requiring the appellants to submit, with any future application to reinstate their right to deduct union dues from the paychecks of *696their members employed by the plaintiffs, affidavits from the president and each individual member of the Executive Board of Local 100 of Transport Workers Union of America, AFL-CIO, comporting with the requirements of Civil Service Law § 207 (3) (b), and substituting therefor a provision requiring that, with any future application to reinstate its right to deduct union dues from the paychecks of its members employed by the plaintiffs, the Union submit a duly-authorized affirmation stating unequivocally that the Union does not assert the right to strike against any government, to assist or participate in any such strike, or to impose an obligation to conduct, assist, or participate in such a strike, and that the Union has no intention, now or in the future, of conducting, assisting, participating, or imposing an obligation to conduct, assist or participate in any such strike, or threatening to do so, against the plaintiffs or any governmental employer; as so modified, the order is affirmed, with costs to the respondents.
For the reasons stated in the decision and order of this Court in the companion appeal (see New York City Tr. Auth. v Transp. Workers Union of Am., AFL-CIO, 55 AD3d 699 [2008] [decided herewith]), we modify the order appealed from to the extent indicated herein. Spolzino, J.E, Fisher, Garni and Dickerson, JJ., concur. [See 17 Misc 3d 1131(A), 2007 NY Slip Op 52228(U).]